
	
		III
		110th CONGRESS
		2d Session
		S. RES. 668
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Mr. Kerry submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		To commend the American Sail Training
		  Association for its advancement of character building under sail and for its
		  advancement of international goodwill.
	
	
		Whereas the American Sail Training Association (ASTA) is
			 an educational nonprofit corporation whose declared mission is to
			 encourage character building through sail training, promote sail training to
			 the North American public and support education under sail;
		Whereas, since its founding in 1973, ASTA has promoted
			 these goals through—(1) support of character building experiences aboard
			 traditionally-rigged sail training vessels; (2) a program of scholarship funds
			 supporting such experiences; (3) a long history of tall ship races, rallies,
			 and maritime festivals dating back as far as 1976; (4) the Tall Ships Challenge
			 series of races and maritime festivals which have been conducted each year
			 since 2001, have reached an aggregate audience to date of some 8,000,000
			 spectators, have had a cumulative economic impact of over $400,000,000 for over
			 30 host communities, and involve sail training vessels, trainees, and crews
			 from all the coasts of the United States and around the world; (5) support of
			 its membership of more than 200 sail training vessels, embracing barks,
			 barques, barkentines, brigantines, brigs, schooners, sloops, and full-rigged
			 ships, which carry the flags of the United States, Canada, and many other
			 nations and have brought life changing adventures to thousands and thousands of
			 young trainees; (6) a series of more than 30 annual sail training conferences
			 to date, conducted in numerous cities throughout the United States and Canada
			 and embracing the Safety Under Sail Forum and the Education Under Sail Forum;
			 (7) extensive collaboration with the Coast Guard and with the premier sail
			 training vessel of the United States, the square-rigged barque USCGC Eagle; (8)
			 publication of Sail Tall Ships, a periodic directory of sail
			 training opportunities; and (9) supporting the enactment of the Sailing Schools
			 Vessel Act of 1982, Public Law 97–322, on October 15, 1982;
		Whereas ASTA has ably represented the United States as its
			 national sail training organization as a founding member of Sail Training
			 International, the recognized international body for the promotion of sail
			 training, which itself carries forward a series of international races amongst
			 square-rigged and other traditionally-rigged vessels reaching back as far as
			 the 1950s; and
		Whereas ASTA and Sail Training International are
			 collaborating with port partners around the Atlantic Ocean to produce Tall
			 Ships Atlantic Challenge 2009, an international fleet of sail training vessels
			 originating in Europe, voyaging to North America, and returning to Europe: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends the American Sail Training
			 Association for its advancement of character building experiences for youth at
			 sea in traditionally-rigged sailing vessels and its advancement of the finest
			 traditions of the sea;
			(2)commends the American Sail Training
			 Association as the national sail training association of the United States,
			 representing the sail training community of the United States in the
			 international forum; and
			(3)encourages all citizens of the United
			 States and of nations around the world to join in the celebration of Tall Ships
			 Atlantic Challenge 2009 and in the character building and educational
			 experience that it represents for the youth of all nations.
			
